Citation Nr: 1730602	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  08-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for a skin condition of the scalp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988, September 1990 to May 1991, and February 2003 to March 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits on appeal.

In February 2011, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Veteran's claim was remanded in June 2014 for further development. 

In April 2016 the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Joint Motion for Remand (JMR), the Court vacated the April 2016 decision and remanded the matter to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his skin condition of the body and scalp are related to his military service, including due to exposure to Persian Gulf hazards.

In the previous decision, the Board found the Veteran was not entitled to service connection on a direct basis due to a lack of a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board also examined the Veteran's entitlement to service connection though the Persian Gulf presumption.  See 38 C.F.R. § 3.317(a) (2016).  Congress passed the Persian Gulf Veterans' Benefits Act to provide compensation for disabilities resulting from undiagnosed illnesses.  Pub. L. 103-446, 108 Stat. 4645 (1994).  Congress later expanded the statute to cover "medically unexplained chronic multisymptom illnesses," Pub. L. 107-103, 115 Stat. 976, 988 (2001), which VA has explained as "a diagnosed illness without conclusive pathophysiology or etiology."  The Board previously determined that 38 C.F.R. § 3.317(a) did not apply in this case because the Veteran's skin and scalp conditions had been diagnosed as lichen planus and dermatitis.  The JMR parties found that the Board erred in its decision, because although the Veteran's skin and scalp conditions were diagnosed, 38 C.F.R. § 3.317(a)(2)(ii) is applicable to diagnosed conditions without conclusive etiology.  Therefore, the matter must be remanded for further development to address the etiology of the Veteran's skin and scalp conditions.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment notes since December 2016 and associate them with the claims file.

2. After updated records have been obtained, schedule the Veteran for a VA Gulf War Protocol examination to determine the nature and etiology any disability manifested by a skin condition and a skin condition of the scalp.  A full medical history should be documented in the examination report. The claims file should be made available to the examiner. All studies and tests deemed necessary by the examiner should be performed.

3. The examiner is asked to address the following:

(a) Provide a current diagnosis for the Veteran's condition(s) which may be manifested by a skin condition and a skin condition of the scalp.

If the Veteran does not now have, but previously had, any diagnosed condition, when did that condition resolve? 

(b) For each diagnosed disorder, is it at least as likely as not (a 50 percent or greater probability) that the disorder had its onset directly during one of his periods of active duty or is otherwise related to any event or injury during active duty?

(c) If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

4. After the above development has been completed, the examination report must be reviewed to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any way, the RO must implement corrective procedures.

5. Then, after taking any additional development deemed necessary, readjudicate the claims considering all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







